Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 2-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “0.90≤HL/HH≤1.04 is satisfied where a total height of the channel structure units is HL and a height of a channel formation region of the second field effect transistor is HH”. 

Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the channel structure unit in one of the n-channel first field effect transistor and the p-channel first field effect transistor is formed in an odd-numbered level of a layer, and the channel structure unit of another first field effect transistor is formed in an even-numbered level of a layer”. 

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the channel structure unit in the n-channel first 

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the channel formation region in the n-channel second field effect transistor contains Si, and the channel formation region in the p-channel second field effect transistor contains SiGe”. 

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first field effect transistor is a low withstand voltage/field effect transistor, and the second field effect transistor is a high withstand voltage/field effect transistor”. 

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a first sacrificial layer on the first region and next forming a first semiconductor layer on the first sacrificial layer and on the second region; forming a second sacrificial layer on the first semiconductor layer in the first region and next forming a second semiconductor layer on the second sacrificial layer and on the first semiconductor layer in the second region; forming a stacked structure body including the first semiconductor layer, the first sacrificial layer, the second semiconductor layer, and the second sacrificial layer on the first region and next removing parts of the second sacrificial layer and the first sacrificial layer in the stacked structure body”.

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a sacrificial layer on the first semiconductor layer, next removing the sacrificial layer in the second region, forming a second semiconductor layer on the sacrificial layer in the first region, and forming the second semiconductor layer on the first semiconductor layer in the second region; forming a stacked structure body including the second semiconductor layer, the sacrificial layer, the first semiconductor layer and next removing a part of the sacrificial layer in the stacked structure body in the first region”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a first stacked structure body including the second B semiconductor layer, the second A semiconductor layer, the first B semiconductor layer, and the first A semiconductor layer in the first a region, and forming a second stacked structure body including the second B semiconductor layer, the second A semiconductor layer, the first B semiconductor layer, and the first A semiconductor layer in the first b region; removing parts of the second B semiconductor layer and the first B semiconductor layer in the first stacked structure body in the first a region, and removing parts of the second A semiconductor layer and the first A semiconductor layer in the second stacked structure body in the first b region”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Changhyun Yi/Primary Examiner, Art Unit 2826